Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 1 of 22




                               IN UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

                                                )
  Otter Products, LLC,                          )
                                                )
                 Plaintiffs,                    )
                                                )
         v.                                     )              JURY TRIAL DEMANDED
                                                )
  The Jel Sert Co.,                             )
                                                )
                 Defendant.                     )
                                                )

                       COMPLAINT FOR DECLARATORY JUDGMENT


         Plaintiff, Otter Products, LLC (“Plaintiff” or “Otter Products”, for its complaint against

  Defendant, The Jel Sert Co. (“Defendant” or “Jel Sert”), allege as follows:

                                    JURISDICTION & VENUE

         1.      This Court has subject matter jurisdiction over the subject matter of this complaint

  pursuant to 28 U.S.C. §§ 2201, 1331, and 1332. This is an action for declaratory judgment

  concerning rights arising under the federal Lanham Act, 15 U.S.C. § 1051, et al., between and

  among, on the one hand, a citizen of the state of Colorado and, on the other and on information

  and belief, a citizen of the state of Illinois. The value of the disputed rights in this controversy

  exceeds $75,000.

         2.      This Court has personal jurisdiction over the Jel Sert because Jel Sert’s products

  relevant to this dispute are marketed and sold in Colorado and this District, and, on information

  and belief, Jel Sert conducts substantial business activities directed to consumers within
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 2 of 22




  Colorado. Namely, Jel Sert’s products at issue in this case, OTTER*POPS branded popsicles,

  are sold throughout Colorado.

          3.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and (c) because

  Jel Sert is a “resident” subject to personal jurisdiction in this District and because a substantial

  part of the events giving rise to the instant dispute occurred in this District.

                                             THE PARTIES

          4.      Otter Products, is a limited liability company organized under the laws of the

  State of Colorado with a place of business in this District at 209 S. Meldrum Street, Fort Collins,

  Colorado 80521.

          5.      On information and belief, Jel Sert is an Illinois corporation with a place of

  business at 501 Conde Street, West Chicago, Illinois 60185.

                                     FACTUAL BACKGROUND

  Otter Products’ OTTERBOX Brand is Famous for Mobile Device Accessories

          6.      Otter Products is the industry leader in providing accessories for personal

  electronic devices. Otter Products owns the globally renowned OTTERBOX and LIFEPROOF

  brands of protective cases, covers, and related accessories for smart phones, tablets, laptops, and

  other electronic devices.

          7.      During approximately the last twenty years, the market for mobile devices and

  technology has exploded. With the advent of the Apple® iPhone® during the early 2000s came

  the need for devices and accessories designed to optimize and protect those expensive

  investments. Otter Products was among the first companies to design products to fulfill that need.

          8.      Since at least as early as 1998, Otter Products has manufactured and sold phone

  cases and covers under its OTTERBOX mark. Otter Products has spent millions of dollars
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 3 of 22




  advertising its OTTERBOX brand and products during the last two decades. Total sales for

  OTTERBOX branded products in that timeframe exceed $1 billion.

         9.      The majority of pre-adult and adult consumers in the United States use some form

  of smartphone, and Otter Products provides protective cases and covers compatible with nearly

  all available models. Accordingly, a substantial portion of the consuming public in this country

  use or have used Otter Products’ products.

         10.     Consequently, Otter Products has accumulated substantial goodwill under its

  OTTERBOX brand and mark and the same has become an extremely valuable asset to Otter

  Products’ business.

         11.     Otter Products operates a website located at the domain name www.otterbox.com,

  which it registered in or about July 1998.

         12.     Otter Products owns numerous federal trademark registrations for its

  OTTERBOX mark, and related marks, including the following:

                                    REGISTRATION NUMBER /
               MARK                                                     GOODS & SERVICES
                                            DATE
                                  Reg. No. 2,287,619                  Non-metal, water-tight
  OTTER BOX                                                           containers for outdoor
                                  Registered Oct. 19, 1999
                                                                      recreational use

  OTTERBOX                        Reg. No. 3,788,534                  Protective cases for
                                                                      handheld electronic
                                  Registered May 11, 2010
                                                                      devices, namely, portable
                                                                      music players, portable
                                                                      video players, cell phones
                                                                      and computers; specially
                                                                      adapted protective carrying
                                                                      cases for computers
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 4 of 22




  OTTER BOX               Reg. No. 3,788,535           Protective cases for
                                                       handheld electronic
                          Registered May 11, 2010
                                                       devices, namely, portable
                                                       music players, portable
                                                       video players, cell phones
                                                       and computers; specially
                                                       adapted protective carrying
                                                       cases for computers

                          Reg. No. 3,791,318           Protective cases for
                                                       handheld electronic
                          Registered May 18, 2010
                                                       devices, namely, portable
                                                       music players, portable
                                                       video players, cell phones
                                                       and computers; specially
                                                       adapted protective carrying
                                                       cases for computers

  OTTERCARES              Reg. No. 4,101,071           Charitable services,
                                                       namely, coordination of
                          Registered Feb. 21, 2012
                                                       charitable giving in the
                                                       community in the nature of
                                                       accepting and
                                                       administering monetary
                                                       charitable contributions

                          Reg. No. 4,116,998           Charitable services,
                                                       namely, coordination of
                          Registered Mar. 27, 2012
                                                       charitable giving in the
                                                       community in the nature of
                                                       accepting and
                                                       administering monetary
                                                       charitable contributions

                          Reg. No. 4,293,603           Protective cases for
                                                       handheld electronic
                          Registered Feb. 19, 2013
                                                       devices, namely, portable
                                                       music players, portable
                                                       video players, cell phones
                                                       and computers; specially
                                                       adapted protective carrying
                                                       cases for computers
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 5 of 22




                          Reg. No. 4,348,143           Protective covers and cases
                                                       for handheld electronic
                          Registered Jun. 4, 2013
                                                       devices, namely, cell
                                                       phones, portable media
                                                       players, tablets, personal
                                                       digital assistants, e-book
                                                       readers, and computers;
                                                       protective covers and cases
                                                       for computers

  OLIVIA THE OTTER        Reg. No. 4,348,165           Protective cases for
                                                       handheld electronic
                          Registered June 4, 2013
                                                       devices, namely, cell
                                                       phones, portable media
                                                       players, tablets, personal
                                                       digital assistants, e-book
                                                       readers, and computers;
                                                       protective covers and cases
                                                       for computers

                          Reg. No. 4,348,166           Protective covers and cases
                                                       for handheld electronic
                          Registered June 4, 2013
                                                       devices, namely, cell
                                                       phones, portable media
                                                       players, tablets, personal
                                                       digital assistants, e-book
                                                       readers, and computers;
                                                       protective covers and cases
                                                       for computers

  OTTERBOX                Reg. No. 4,451,386           On-line retail store services
                                                       featuring protective cases
                          Registered Dec. 17, 2013
                                                       for handheld electronic
                                                       devices, namely, cell
                                                       phones, portable media
                                                       players, tablets, e-book
                                                       readers, and computers

  OTTERBOX CASE           Reg. No. 4,493,831           Polyurethane films for
  COMPATIBLE                                           covering and protecting
                          Registered Mar 11, 2014
                                                       surfaces of electronic
                                                       devices, namely, cell
                                                       phones, smart phones,
                                                       personal digital assistants,
                                                       computers, laptops, tablets,
                                                       and portable media players
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 6 of 22




  OTTERBOX                Reg. No. 4,509,483           Providing a website
                                                       featuring news and
                          Registered Apr. 8, 2014
                                                       commentary in the field of
                                                       mobile technology

  OTTERBOX                Reg. No. 4,602,221           Protective covers and cases
                                                       for handheld electronic
                          Registered Sep. 9, 2014
                                                       devices, namely, cell
                                                       phones, portable media
                                                       players, tablets, personal
                                                       digital assistants, e-book
                                                       readers, and computers;
                                                       protective covers and cases
                                                       for computers
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 7 of 22




                          Reg. No. 5,131,880           Protective cases and covers
                                                       for mobile electronic
                          Registered Jan. 31, 2017
                                                       devices, namely,
                                                       smartphones, tablet
                                                       computers; protective cases
                                                       and covers adapted to
                                                       accommodate external
                                                       accessories for use with
                                                       mobile electronic devices,
                                                       namely, smartphones,
                                                       tablet computers;
                                                       accessories specially
                                                       adapted for use with
                                                       protective cases and covers
                                                       for smartphones, tablet
                                                       computers, namely,
                                                       batteries and power
                                                       management systems
                                                       comprised of a power
                                                       switch and power
                                                       indicator, wallet features,
                                                       camera systems comprised
                                                       of lenses, carrying
                                                       apparatus, tripod, extension
                                                       pole camera support, audio
                                                       systems comprised of
                                                       speakers, audio boost and
                                                       microphone, mounting
                                                       devices, mobile payment
                                                       systems comprised of a
                                                       chip reader, magstripe
                                                       reader and electronic
                                                       storage systems comprised
                                                       of a flash drive

  OLLIE THE OTTER         Reg. No. 5,223,273           Stuffed and plush toys.
                          Registered Jun. 13, 2017

                          Reg. No. 5,498,180           Protective cases and covers
                                                       for mobile electronic
                          Registered Jun 19, 2018
                                                       devices, namely,
                                                       smartphones and tablets
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 8 of 22




  OTTERSHELL                        Reg. No. 5,624,261                  Protective cases for laptop
                                                                        computer, tablet
                                    Registered Dec. 4, 2018
                                                                        computers, and accessories
                                                                        for laptop and tablet
                                                                        computers, namely,
                                                                        keyboards and speakers

  OTTERBOX                          Reg. No. 5,639,511                  Backpacks; travel bags;
                                                                        Duffle bags; Dry packs in
                                    Registered Dec. 25, 2018
                                                                        the nature of backpacks;
                                                                        Dry bags; Luggage

  OTTERBOX                          Reg. No. 5,740,207                  Clothing, namely, shirts
                                                                        and jackets; headgear,
                                    Registered Apr. 30, 2014
                                                                        namely, hats and caps


  The above registrations shall hereinafter be referred to as the “Otter Products Family of

  Registrations.”

         13.        With its success, Otter Products has significantly expanded and diversified its

  marketing campaigns and product lines. In doing so, Otter Products has developed and cultivated

  a brand family centered on the word “otter.”

         14.        Otter Products promotes its brand in a way that emphasizes the word OTTER and

  the image of an otter in its advertising and marketing materials. For example, the primary logo

  displayed on Otter Products’ website and packaging features the word OTTER in capitalized

  block letters against a yellow backdrop above the image of an otter swimming on its back, with

  the word BOX disposed in smaller font between those two elements:
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 9 of 22




         15.    As a result of these practices, consumers predominately associate the idea of an

  otter in the marketplace with Otter Products’ brand of protective cases and related products and

  services.

         16.    Otter Products has also developed a diversified portfolio of sub-brands. Two of

  those sub-brands developed in recent years, which are relevant to this dispute, are the

  SYMMETRY and DEFENDER SERIES brands of phone cases.

  The POPSOCKETS Brand is Famous for Grip Accessories for Mobile Devices

         17.    PopSockets is one of the nation’s leading providers of grips, mounts, and clip

  accessories for handheld electronic devices. As the capabilities of smartphones increased, so too

  has the amount of time people spend on their smartphones. PopSockets was among the first

  companies to identify the need for detachable and collapsible socket grips to assist users in

  handling their smartphones.

         18.    PopSockets has manufactured and sold collapsible socket grips for smartphones

  under its POPSOCKETS brand since 2012.

         19.    PopSockets operates a website located at the domain name www.popsockets.com,

  which it registered in or about August 2011.

         20.    PopSockets owns numerous federal trademark registrations for its POPSOCKETS

  mark, and related marks, including the following:
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 10 of 22




                                 REGISTRATION
             MARK                                         GOODS & SERVICES
                                 NUMBER / DATE
                            Reg. No. 4,572,125         Carrying cases, holders,
                                                       protective cases and stands
                            Registered Jul. 22, 2014
                                                       featuring power supply
                                                       connectors, adaptors, speakers
   POPSOCKETS                                          and battery charging devices,
                                                       specially adapted for use with
                                                       handheld digital electronic
                                                       devices, namely, phones,
                                                       sound players, video players

                            Reg. No. 4,575,440         Carrying cases, holders,
                                                       protective cases and stands
                            Registered Jul. 29, 2014
                                                       featuring power supply
                                                       connectors, adaptors, speakers
                                                       and battery charging devices,
                                                       specially adapted for use with
                                                       handheld digital electronic
                                                       devices, namely, phones,
                                                       sound players, video players

   POPCLIP                  Reg. No. 4,942,725         Stands for handheld digital
                                                       electronic devices, namely,
                            Registered Apr. 19, 2016
                                                       cell phones equipped with
                                                       extending attachments

                            Reg. No. 5,204,637         Grips, stands, and mounts for
                                                       handheld electronic devices,
                            Registered May 16, 2017
                                                       namely, smartphones, tablets,
                                                       cameras, sound players, and
                                                       video players

   POPSOCKETS               Reg. No. 5,486,563         Hand grips, stands, and
                                                       mounts adapted for handheld
                            Registered Jun. 5, 2018
                                                       electronic devices, namely,
                                                       smartphones, tablet
                                                       computers, cameras, and
                                                       portable sound and video
                                                       players
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 11 of 22




   POP                      Reg. No. 5,662,835         Hand grips, stands, and
                                                       mounts adapted for handheld
                            Registered Jan. 22, 2019
                                                       electronic devices, namely,
                                                       smartphones, tablet
                                                       computers, cameras, and
                                                       portable sound and video
                                                       players

   POP FOR PURPOSE          Reg. No. 5,575,924         Hand grips, stands, and
                                                       mounts adapted for handheld
                            Registered Oct. 2, 2018
                                                       electronic devices, namely,
                                                       smartphones, tablet
                                                       computers, cameras, and
                                                       portable sound and video
                                                       players

                            Reg. No. 5,747,273         Hand grips, stands, and
                                                       mounts adapted for handheld
                            Registered May 7, 2019
                                                       electronic devices, namely,
                                                       smartphones, tablet
                                                       computers, cameras, and
                                                       portable sound and video
                                                       players

   POPGRIP                  Reg. No. 5,757,735         Hand grips, stands, and
                                                       mounts adapted for handheld
                            Registered May 21, 2019
                                                       electronic devices, namely,
                                                       smartphones, tablet
                                                       computers, cameras, and
                                                       portable sound and video
                                                       players; Structural
                                                       components for hand grips,
                                                       stands, and mounts adapted
                                                       for handheld electronic
                                                       devices, namely, smartphones,
                                                       tablet computers, cameras, and
                                                       portable sound and video
                                                       players, namely, adhesive
                                                       bases and detachable
                                                       expandable grips
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 12 of 22




                                                      Structural components for
   POPTOP                   Reg. No. 5,757,736
                                                      hand grips, stands, and mounts
                            Registered May 21, 2019   adapted for handheld
                                                      electronic devices, namely,
                                                      smartphones, tablet
                                                      computers, cameras, and
                                                      portable sound and video
                                                      players, namely, detachable
                                                      expandable grips
   POPWALLET                Reg. No. 5,757,737        Wallets with card
                                                      compartments.
                            Registered May 21, 2019

   POPMINIS                 Reg. No. 5,757,738        Hand grips, stands, and
                                                      mounts adapted for handheld
                            Registered May 21, 2019
                                                      electronic devices, namely,
                                                      smartphones, tablet
                                                      computers, cameras, and
                                                      portable sound and video
                                                      players
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 13 of 22




   POPTIVISM                        Reg. No. 5,783,395                Hand grips, stands, and
                                                                      mounts adapted for handheld
                                    Registered Jun. 18, 2019
                                                                      electronic devices, namely,
                                                                      smartphones, tablet
                                                                      computers, cameras, and
                                                                      portable sound and video
                                                                      players (Intl. Class 9)
                                                                      Charitable fundraising by
                                                                      means of manufacturing and
                                                                      selling custom hand grips,
                                                                      stands, and mounts adapted
                                                                      for handheld electronic
                                                                      devices, namely, smartphones,
                                                                      tablet computers, cameras, and
                                                                      portable sound and video
                                                                      players and directing a portion
                                                                      of customer payments to a
                                                                      charity of the customer's
                                                                      choice (Intl. Class 36)
                                                                      Custom manufacture of hand
                                                                      grips, stands, and mounts
                                                                      adapted for handheld
                                                                      electronic devices, namely,
                                                                      smartphones, tablet
                                                                      computers, cameras, and
                                                                      portable sound and video
                                                                      players for others for purposes
                                                                      of charitable fundraising (Intl.
                                                                      Class 40)


   The above registrations shall hereinafter be referred to as the “Pop Family of Registrations.”

          21.     Throughout its growth, PopSockets has developed and cultivated a brand family

   centered on the word “POP.”

          22.     PopSockets promotes its brand in a way that emphasizes the word POP in its

   advertising and marketing materials. For example, the primary logo displayed on PopSockets’

   website and packaging features the POP element disposed in dark capitalized block letters, with
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 14 of 22




   the “O” stylized to mimic the look of its famed socket grip, and the SOCKETS element disposed

   in bright capitalized block letters, with each letter being a different color:




          23.     PopSockets has also developed a diversified portfolio of product lines and sub-

   brands in recent years. For instance, as depicted in the above image, PopSockets sells socket

   grips under the POPGRIP and POPMINIS sub-brands; it sells replacement socket covers under

   its POPTOP sub-brand; it sells wallets under its POPWALLET sub-brand; and it sells clip

   mounts under its POPMOUNT sub-brand.

          24.     As a result of these practices, consumers predominately associate the word POP

   in the marketplace with PopSockets’ brand of products.

   Otter Products and PopSockets Collaborate to Create “OTTER + POP” Mobile Device Cases

          25.     Because Otter Products and PopSockets are the industry leaders for protective

   smartphone cases and detachable socket grips, respectively, they decided to partner with one

   another to provide joint branded smartphone cases incorporating socket grips. In 2018, Otter

   Products and PopSockets began collaborating to design products and marketing strategies under

   the partnership.
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 15 of 22




          26.     The partnership was announced in January 2019, and the joint branded products

   were thereafter marketed and sold by both Otter Products and PopSockets. Consumers can now

   purchase Otter Products’ SYMMETRY and DEFENDER SERIES smartphone cases equipped

   with PopSockets’ POPGRIP socket grips and tops. The socket grips are integrated into the case

   and the tops can be easily swapped out, enabling users to create change styles and colors.

          27.     Otter Products and PopSockets both promote the joint branded products on their

   respective websites under the designations OTTERBOX + POPSOCKETS and OTTER + POP.

   The below images are representative of the current manner in which the products are advertised

   and sold on the Otter Products’ and PopSockets’ websites:




                            www.otterbox.com/en-us/popsockets-otterbox
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 16 of 22




                       www.popsockets.com/collections/otter-pop-phone-cases

          28.    The products are extremely popular among consumers and the partnership has

   been successful for both Otter Products and PopSockets.

   Jel Sert’s Co-Promotion Overtures to Otter Products

          29.    In May of 2018, Jel Sert and its licensing representative, LMC, Inc., approached

   Otter Products to request a meeting regarding co-marketing the Otter Products Family of Marks

   and OTTER*POPS brands. Representatives from Jel Sert, Otter Products and LMC, Inc. met at

   the end of May 2018.

          30.    After this meeting, Jel Sert’s representative emailed employees of Otter Products

   to recap the meeting:

          We’re definitely on to something big wherein Otter Box® and Jel Sert/Otter Pops® can
          combine equities to create a positive and significant impact in local communities
          (nationally) through an enhanced “Pops for Cops” philanthropic program … As
          envisioned, this program also has the potential to generate meaningful incremental sales
          of a special-edition co-branded Otter (x2) Box® cooler that can be made available to the
          broader market at a premium (e.g., $349 vs $299), with some of the proceeds
          supporting/expanding the community effort … these would be the same coolers the
          police use to distribute Otter Pops® within their communities …

          31.    In short, Jel Sert wanted to make a connection between the parties’ respective

   OTTER brands, presumably knowing the public would not confuse the parties’ marks or that

   such a connection would impair the distinctiveness of Jel Sert’s OTTER*POPS marks.

          32.    Thereafter, in June of 2018, the president of Jel Sert, Mr. Ken Wenger, invited

   Otter Products employees to visit Jel Sert, tour the plant, and discuss how the parties could

   promote their OTTER brands together.

          33.    The parties continued discussing co-promotion opportunities throughout 2018. In

   early 2019, Otter Products, PopSockets, and Jel Sert began to discuss a collaboration surrounding

   Otter Products’ mobile device cases equipped with PopSockets’ POPGRIP socket grips and tops.
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 17 of 22




   The parties exchanged proposed materials in January and February 2019, and shortly thereafter

   Jel Sert decided it would not participate in any co-branding.

          34.     Surprisingly, on or about March 18, 2019, Otter Products received a letter from

   Jel Sert’s outside counsel asserting that the use of the OTTER + POP designation was

   unauthorized by Jel Sert and likely to dilute the reputation and goodwill of the OTTER*POPS

   mark, “in violation of federal and state trademark, anti-dilution and unfair competition laws.”

   The letter threatened Otter Products with a lawsuit for damages due to its willful dilution of the

   OTTER*POPS mark. A copy of Jel Sert’s “March 18 Letter” is attached hereto as Exhibit A.

          35.     Otter Products responded by letter on or about March 25, 2019, explaining why

   Jel Sert’s dilution concerns were unfounded and pointing to various forms of evidence indicating

   that Jel Sert’s OTTER*POPS frozen treats brand had not achieved the requisite levels of fame on

   which to predicate a dilution claim. A copy of Otter Products’ “March 25 Letter” is attached

   hereto as Exhibit B.

          36.      After several months, Jel Sert’s counsel replied by letter on or about July 19,

   2019, again asserting that the use of the OTTER + POP designation constituted an unauthorized

   use likely to dilute the OTTER*POPS frozen treats brand. Though the letter purported to seek a

   business resolution, it threatened Otter Products with litigation unless the parties agreed that the

   use of the OTTER + POP designation would cease by December 2020. A copy of Jel Sert’s “July

   19 Letter” is attached hereto as Exhibit C.

          37.     On information and belief, the OTTER*POPS brand does not have nationwide

   fame. None of Jel Sert’s trademarks are widely recognized by the general consuming public of

   the United States, as required to state a dilution claim under 15 U.S.C. § 1125(c).
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 18 of 22




          38.       For instance, one article published in 2018 indicates that Jel Sert does not even

   market the OTTER*POPS brand in the Middle and Eastern parts of the country. The online

   reader comments to that article reveal a plethora of examples where consumers across the

   country state they have never heard of the brand. See Ex. B at pp. 3-20.

          39.       On further information and belief, the OTTER*POPS brand has not achieved any

   regional or statewide fame. Insofar as Jel Sert might allege dilution under state law, none of its

   trademarks is widely recognized by the general consuming public of any state or region in the

   United States.

          40.       One challenge for Jel Sert in attaining wide consumer recognition of its

   OTTER*POPS brand, but certainly not the only challenge, is the crowded market in which it

   operates. The frozen treats market is highly saturated and subject to intense competition by many

   other well-known brands, including POPSICLE, DOVE, BEN & JERRY’S, BREYER’S,

   FLA*VOR*ICE, KLONDIKE, and TALENTI, to name just a few. On information and belief,

   each of the above-identified frozen treats brands is more widely recognized by the consuming

   public in the United States and in all its sub-regions than Jel Sert’s OTTER*POPS brand.

          41.       Even if Jel Sert could establish the requisite level of fame either nationally or

   regionally, Otter Products’ and PopSockets’ use of the OTTER + POP designation is not likely

   to impair the distinctiveness of the OTTER*POPS mark.

          42.       The OTTER + POP designation is an obvious portmanteau of the two companies’

   well-known house marks, and was chosen to leverage the goodwill and reputation associated

   with the OTTERBOX and POPSOCKETS brands. As explained above, the parties have long

   purposefully marketed their respective brands to emphasize the OTTER and POP elements,

   respectively, which made the OTTER + POP shorthand designation an easy choice. Accordingly,
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 19 of 22




   when consumers are exposed to the phone cases and grips under the OTTER + POP designation,

   they immediately associate it with the OTTERBOX and POPSOCKETS brands and not the

   OTTER*POPS brand of popsicles.

          43.     On information and belief, both the OTTERBOX and POPSOCKETS brands are

   more widely recognized by the general consuming public in the United States and in all its sub-

   regions than the OTTER*POPS popsicle brand. Due to that greater degree of recognition,

   consumers are not likely to associate the OTTER + POP designation with the OTTER*POPS

   frozen treat brand. Even consumers who are familiar with the OTTER*POPS frozen treat brand

   are unlikely to make such an association.

          44.     Accordingly, there exists an Article III case and controversy between and among

   Otter Products and Jel Sert concerning whether the OTTER + POP designation on smartphone

   cases and grips is likely to dilute the distinctiveness of the OTTER*POPS brand.

          45.     Otter Products is being harmed by Jel Sert’s repeated and unjustified allegations

   of dilution and threats of litigation, and it will continue to be harmed unless and until the Court

   enters a judgment declaring the parties’ respective trademark rights. In particular, the specter of

   litigation has created a cloud of uncertainty regarding the continued use of the OTTER + POP

   designation.

          46.     Otter Products is therefore entitled to a judgment from this Court declaring that its

   use of the OTTER + POP designation on smartphone cases and grips is not likely to dilute the

   distinctiveness of Jel Sert’s OTTER*POPS marks. Such a determination and declaration is

   necessary and appropriate so that the parties can ascertain their respective rights and duties under

   law and equity regarding the OTTER + POP designation for smartphone cases and grips.

                                               COUNT I
           Declaratory Judgment of No Trademark Dilution under 15 U.S.C. § 1125(c)
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 20 of 22




          47.     Otter Products repeats and incorporates by reference the allegations in each of the

   paragraphs above as if fully set forth herein.

          48.     Through its March 18 Letter and its July 19 Letter, Jel Sert contends that Otter

   Products’ use of the OTTER + POP designation for smartphone cases and grips constitutes

   dilution by blurring of its OTTER*POPS brand and trademarks.

          49.     Otter Products contends the opposite. It contends that Jel Sert’s OTTER*POPS

   brand and marks have not achieved the requisite levels of widespread consumer recognition –

   either nationally or regionally – to support a trademark dilution claim. Moreover, Otter Products

   contends that even if the OTTER*POPS brand is found to be sufficiently famous, its use of the

   OTTER + POP designation on smartphone cases and grips is not likely to impair the

   distinctiveness of the OTTER*POPS brand and marks.

          50.     Accordingly, there exists an Article III judiciable case and controversy between

   Otter Products and Jel Sert concerning whether Otter Products’ use of the OTTER + POP

   designation dilutes Jel Sert and its OTTER*POPS trademarks.

          51.     Jel Sert’s repeated and unjustified allegations of dilution and imposed specter of

   litigation have harmed and will continue to harm Otter Products unless and until the Court

   declares the parties’ respective trademark rights.

                                               COUNT III
           Declaratory Judgment of No Unfair Competition under 15 U.S.C. § 1125(a)

          52.     Otter Products repeats and incorporates by reference the allegations in each of the

   paragraphs above as if fully set forth herein.

          53.     Through its March 18 Letter and its July 19 Letter, Jel Sert contends that Otter

   Products’ use of the OTTER + POP designation for smartphone cases and grips constitutes

   unfair competition.
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 21 of 22




          54.     Otter Products contends the opposite. Otter Products contends there is no

   likelihood of confusion, no false association or connection, and no dilution. It contends that the

   parties’ marks are not confusingly similar and the consuming public will not connect the two

   parties’ marks in either an unfair, infringing or dilutive manner.

          55.     Accordingly, there exists an Article III judiciable case and controversy between

   Otter Products and Jel Sert concerning whether Otter Products’ use of the OTTER + POP

   designation unfairly competes with Jel Sert and its OTTER*POPS trademarks.

          56.     Jel Sert’s repeated and unjustified allegations of unfair competition and imposed

   specter of litigation have harmed and will continue to harm Otter Products unless and until the

   Court declares the parties’ respective trademark rights.

                                               COUNT III
         Declaratory Judgment of No Unfair Competition under Colorado Common Law

          57.     Otter Products repeats and incorporates by reference the allegations in each of the

   paragraphs above as if fully set forth herein.

          58.     Through its March 18 Letter and its July 19 Letter, Jel Sert contends that Otter

   Products’ use of the OTTER + POP designation for smartphone cases and grips constitutes

   unfair competition, presumably under any applicable state common law.

          59.     Otter Products contends the opposite. Otter Products contends there is no

   likelihood of confusion, no false association or connection, and no dilution. It contends that the

   parties’ marks are not confusingly similar and the consuming public will not connect the two

   parties’ marks in either an unfair, infringing or dilutive manner.

          60.     Accordingly, there exists an Article III judiciable case and controversy between

   Otter Products and Jel Sert concerning whether Otter Products’ use of the OTTER + POP

   designation unfairly competes with Jel Sert and its OTTER*POPS trademarks.
Case 1:19-cv-02126-CMA-NYW Document 1 Filed 07/24/19 USDC Colorado Page 22 of 22




          61.     Jel Sert’s repeated and unjustified allegations of unfair competition and imposed

   specter of litigation have harmed and will continue to harm Otter Products unless and until the

   Court declares the parties’ respective trademark rights.

                                       PRAYER FOR RELIEF

          WHEREFORE, Otter Products prays that this Court issue a judgment that:

          A.      Declares that Otter Products’ use of the OTTER + POP designation for

   smartphone cases and grips does not constitute trademark dilution vis-à-vis Jel Sert’s

   OTTER*POPS brand and marks;

          B.      Declares that Otter Products’ use of the OTTER + POP designation for

   smartphone cases and grips does not constitute unfair competition vis-à-vis Jel Sert’s

   OTTER*POPS brand and marks;

          C.      Awards Otter Products its fees and costs incurred in this action; and

          D.      Awards Otter Products such other and further relief the Court deems just and

   equitable.



   Dated: July 24, 2019



                                                 Respectfully submitted,

                                                 /s/ Dana Jozefczyk
                                                 Dana Jozefczyk, #41501
                                                 MERCHANT & GOULD P.C.
                                                 1801 California St., Suite 3300
                                                 Denver, CO 80202
                                                 Telephone: 303.357.1670
                                                 Facsimile: 612.332.9081


                                                 Attorney for Plaintiff
